Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Objection to the Specification
2.	Applicant is requested to update status of related applications cited in page 1 of the specification, i.e., providing patent numbers where appropriate.

3.	The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.	


Non-Art Rejection
4.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

	
5.	Claims 1-20 are rejected under the judicially created doctrine of double patenting as being unpatentable over prior U.S. Patent No. 11,348,052.
	Although the conflicting claims are not identical, they are not patentable distinct from each other because the patent claims comprise all limitations required in the present claims. The present claims are merely broader in scope than that of the patent claims.


Art Rejection
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Brugler, U.S. pat. No. 8,959,003, in view of Balaiah, U.S. pat. Appl. Pub. No. 2020/0274782.
	Per claim 1, Brugler discloses an apparatus comprising at least one processor operable to execute stored instructions that, when executed, cause the at least one processor to: 
a) determine a regional service limit for at least a portion of a plurality of regions/areas associated with a plurality of network/cloud services, i.e., identifying area having intermittent operational or performance problems (see col 9, ln 10-28); 
b) determine a first regional service limit for a first region of the plurality of regions is unequal to a second regional service limit for a second region of the plurality of regions (see col 5, ln 29-36 and col 9, ln 29-45); 
c) generate an indication that the first regional service limit is unequal to the second regional service limit to indicate a regional difference in service limits (see col 11, ln 27-40); and 
d) generate a service limit map based in part on the regional service limit for the at least a portion of a plurality of regions (see col 11, ln 27-40).
	Brugler does not explicitly teach generating an alert in a cloud-based system. Balaiah however discloses a system for monitoring services conditions in a cloud, generating and sending an alert to authorized user associated with one or more cloud accounts in response to detecting specific operational conditions for one or more services (see Balaiah, par 0140-0141).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Brugler with Balaiah teaching because it would have enabled informing authorized user anomaly condition in a specific region for enabling the authorized user to make a corrective action (see Brugler col 1, ln 14-25 and Balaiah, par 0140-0141).
	Per claim 2, Balaiah teaches that the region service limit corresponds to at least one of a plurality of cloud service accounts (see par 0042).
	Per claims 3-4, Balaiah teaches determining and displaying a criticality rank of a plurality of notifications associated with the plurality of cloud services accounts (see par 0164).
	Per claim 5, Balaiah teaches determining an alert pathway based on the criticality rank (see par 0160).
	Per claims 6-7, Balaiah teaches providing a graphical representation of regional service limit for the plurality of regions (see par 0164).
	Claims 8-20 are similar in scope as that of claims 1-20.



Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Viet Vu whose telephone number is 571-272-3977. The examiner can normally be reached on Monday through Thursday from 8:00am to 6:00pm. The Group general information number is 571-272-2400. The Group fax number is 571-273-8300.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Umar Cheema, can be reached at 571-270-3037.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).





/Viet D Vu/
Primary Examiner, Art Unit 2448
9/20/22